Citation Nr: 0609741	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of entitlement to Department of Veterans 
Affairs (VA) death benefits.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.  
He died in September 2002.  The appellant in this case was 
married to the veteran at the time of his death, and is 
seeking recognition as his surviving spouse for purposes of 
VA death benefits.

This matter comes to the Board of Veterans' (Board) from a 
May 2003 administrative decision of the VA Regional Office 
(RO) in Cleveland, Ohio.  In that decision, the RO found that 
because the appellant and the veteran had not lived together 
continuously from the date of their marriage until the date 
of his death, she could not be considered the veteran's 
surviving spouse for purposes of VA death benefits.

The appellant duly appealed the RO's decision, and in January 
2006, she testified at a videoconference hearing chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
that hearing is of record.  After the hearing, the appellant 
submitted additional evidence to the Board accompanied by a 
waiver of initial review by the RO in accordance with 38 
C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran and the appellant were married in December 
1991.

2.  The veteran died in September 2002.

3.  At the time of the veteran's death, the appellant and the 
veteran were legally married, although they had not lived 
together since 1996.  

4.  The appellant has provided uncontradicted evidence to the 
effect that her 1996 separation from the veteran was 
necessitated by his misconduct.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have been met.  38 U.S.C.A. §§ 101, 5107 (West 
2002); 38 C.F.R. §§ 3.50, 3.53 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that given the 
favorable decision set forth below, no further notification 
or development action is necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).

I.  Factual Background

The veteran and the appellant were legally married in 
December 1991.  

In January 1997, the appellant submitted an application for 
an apportionment of the veteran's VA benefits.  Records show 
that the veteran had been in receipt of a total rating based 
on individual unemployability since 1971.  

In June 1997 statements, both the appellant and the veteran 
indicated that they had separated in September 1996.  The RO 
granted an apportionment of the veteran's benefits to the 
appellant, effective in February 1997.  

According to January and December 1998 Reports of Contact, 
the veteran confirmed that he and the appellant were still 
married, but living apart.  The RO thereafter continued the 
apportionment of the veteran's VA benefits of behalf of the 
appellant.  

VA medical records dated from May to September 2002 note that 
the veteran lived alone.  Such records make no mention of the 
appellant.  

In September 2002, the veteran died.  The certificate of 
death lists his marital status as married.  His mother was 
the informant and paid the veteran's last expenses.  

The following month, the appellant submitted an application 
for DIC benefits, as the surviving spouse of the veteran.  On 
the application, she acknowledged that she and the veteran 
had not lived together continuously from the date of their 
marriage to the date of his death.  However, she indicated 
that this was because the "[v]eteran was hospitalized 
throughout the year."  See October 2002 VA Form 21-534, page 
6.  

In a February 2003 statement, the appellant indicated that 
although she and the veteran had had a short separation years 
ago in 1996, it had never been made legal.  She indicated 
that in the 2 years prior to his death, he was in and out of 
the hospital.  When he was home, she claimed that she was 
with him and that any separation was only due to his 
hospitalization.  The appellant explained that her children 
and the veteran did not get along and that she kept a place 
for them where she would often stay to care for her 
grandchildren.  However, she indicated that her husband had 
supported her until his death and that there had been no 
legal separation.  

In support of her contentions, the appellant submitted two 
statements from individuals who indicated that the appellant 
and the veteran had lived together as husband and wife, 
except during his periods of hospitalization.  One individual 
noted that the veteran supported the appellant during his 
lifetime and even paid the rent on an apartment she kept for 
her children.  

According to a May 2003 Report of Contact, the veteran's 
mother indicated that the veteran and the appellant had been 
separated for 10 to 12 years.  She indicated that the 
appellant had not visited the veteran during his lengthy 
periods of hospitalization and thought that they had not seen 
each other for many years.  She noted that the appellant did 
not attend the veteran's funeral.  The veteran's mother 
indicated that the appellant had been very nasty to her son 
the last few times she saw them together.  She indicted that 
for the appellant to present herself as the veteran's widow 
was absurd and made her very angry.  

In a May 2003 administrative decision, the RO found that 
because the appellant and the veteran had not lived together 
continuously from the date of their marriage until the date 
of his death, she could not be considered the veteran's 
surviving spouse for purposes of VA death benefits.  The RO 
further noted that the evidence showed that she was not 
without fault in the separation.  

The appellant appealed the RO's decision.  In a March 2004 
Notice of Disagreement, the appellant indicated that she 
specifically disagreed with the determination that she was at 
fault in the separation.  She explained that the veteran had 
been an abusive man, who beat her with his crutches.  She 
indicated that he had pushed her down the stairs and was 
verbally and mentally abusive to her and her children.  The 
appellant indicated that the veteran also had a gambling 
problem.  She indicated that although he made the decision to 
move out of their home, "[h]e was there for me and I was 
there for him."  She indicated that based on these 
circumstances, she was not at fault in the separation.  

In January 2006, the appellant and her daughter testified at 
a Board videoconference hearing.  The appellant testified 
that the veteran had been physically abusive towards her.  
She indicated that she sustained various injuries as a result 
of his abuse, including an injured knee after he pushed her 
down the stairs, and a broken nose and black eyes as a result 
of being punched in the face.  The appellant testified that 
her children tried to intervene, but that the veteran became 
verbally and mentally abusive toward them.  She indicated she 
and the veteran eventually separated and he moved to his own 
apartment.  Nonetheless, the appellant indicated that she 
took him to VA for medical treatment, did his laundry, and 
took him to the store.  She stated that she would often stay 
with the veteran at his request, although never more than a 
week because he would become angry again.  The appellant 
indicated that she and the veteran could not live together 
continuously because he was abusive toward her and her 
children.  The appellant's daughter testified that she and 
her brothers had witnessed the veteran abusing their mother 
on many occasions.  She stated that after the veteran moved 
from the house, the veteran left the appellant with a $2,000 
phone bill which he had accumulated by dialing 1-900 football 
lines in the course of his gambling.  With respect to her 
mother-in-law, the appellant testified that she did not 
understand why she had "turned on her."  She noted that the 
veteran's mother had indicated that she did not attend the 
veteran's funeral.  She indicated, however, that the veteran 
had been cremated and that there were no funeral services 
held.  

After the hearing, the appellant submitted a copy of an 
August 1998 application for a joint loan for an automobile 
signed by both the appellant and the veteran.  The present 
address noted on the application was the same for both the 
veteran and the appellant.  Also submitted was a September 
2004 letter from the director of a funeral home, indicating 
that he had notified the appellant of the veteran's death.  
He indicated that there was no visitation for the veteran, as 
he had been cremated.  



II.  Law and Regulations

Subject to certain requirements, Dependency and Indemnity 
Compensation (DIC) is payable to a veteran's surviving spouse 
because of the veteran's service-connected death.  38 
U.S.C.A. § 1310 (West 2002).

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse, and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 
3.50 (2005).

The requirement that there must be "continuous 
cohabitation" from the date of marriage to the date of death 
of the veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  Temporary separations which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. § 3.53(a) (2005).  

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a two-part test to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Second, the separation must 
have been procured by the veteran or due to his misconduct.  
The Court found that the "without fault" requirement of the 
law was not a continuing one.  Rather, the finding of fault 
is to be determined on the basis of an analysis of the 
conduct at the time of separation.  Id.  

In claims for benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

Applying the criteria cited above to the facts in this case, 
the Board finds that the appellant is entitled to recognition 
as the surviving spouse of the veteran.

As a preliminary matter, the Board notes that the record 
shows that the veteran and the appellant were legally married 
in December 1991.  Their marriage was never legally 
terminated during the veteran's lifetime.

As set forth above, the evidence indicates that the appellant 
and veteran did not continuously cohabitate from the date of 
their marriage to the date of his death.  Indeed, the record 
shows that the veteran and the appellant had not lived 
together since 1996, although they continued to have contact.  
The appellant concedes this fact, but claims that the initial 
separation was caused by the veteran's abuse of her and her 
children.  

The Board has carefully considered the appellant's credible 
hearing testimony to the effect that her separation from the 
veteran was necessitated by his abuse.  Her statements as to 
the reason for the separation are not contradicted in the 
record on appeal.  Indeed, her daughter has provided 
corroboration of the veteran's abusive behavior necessitating 
the separation.  

As noted above, under the benefit-of-the-doubt rule, for the 
appellant to prevail, there need not be a preponderance of 
the evidence in her favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  

Resolving the benefit of the doubt in favor of the appellant, 
the Board finds that the appellant is entitled to recognition 
as the veteran's surviving spouse for purposes of entitlement 
to VA death benefits.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran is granted. 



____________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


